Title: From George Washington to Alexander Spotswood, 31 July 1799
From: Washington, George
To: Spotswood, Alexander



Dear Sir,
Mount Vernon 31st July 1799

I have been duly favoured in the receipt of your letter of the 25th instant; and thank you for the kind information given in it respecting the removal of Mr Duval to Kentucky; and your intention of embracing the earliest opportunity of enquiring after the Conveyance from the deceased James Mercer, Esqr. &ca to me.
Enclosed is the Deed from Genl Lee to me, for the Land he sold me; lying on Rough Creek in Kentucky; now sent for the purpose of transmission by Mr Duval to Peyton Short Esqr.—to whom, having received a very polite tender of his service in Kentucky, civility, (as he will be the medium through which the business is to be transacted) required I should write.

I leave my letter to him, covering the Deed, open for your perusal: requesting that, you would be so good as to inclose it in one from yourself to Mr Short; and in a particular manner recommending them to the care of Mr Duval. If eighteen months are allowed by the Laws of Kentucky for the admission of proof, there is yet sufficient time for Lee’s Deed to me to be recorded in that State. If otherwise, Mr Short, I persuade myself, will advise me thereof.
I think your determination to qualify your Son for the duties he will have to perform, is highly proper. It will give him confidence in himself—and advantages in the eyes of his Superior Officers—which cannot but be serviceable to his rise in the Navy.
Mr Thom’s name shall be entered on my list, and his pretensions duly considered & compared, when an arrangement of the whole is to be made.
Mrs Washington unites with me in every good wish for yourself Mrs Spotswood & family—and I am Dr Sir—Yr Obliged & Affecte

Go: Washington

